DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s Amendment/Remark filed on June 18, 2018 has been considered and persuasive.  The terminal disclaimer filed on June 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10977844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Claims 1, 5-6, 9-10, 14, 17-18 have been amended.  Therefore, claims 1-20 are allowance.

Allowable Subject Matter
	Claims 1-20 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-20 were carefully reviewed and a search with regards to independent claims 1, 9 and 17 has been made. Accordingly, those claims are believed to be distinct from the prior art searched.
Regarding claims 1-20 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 9 and 17 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claim 1, the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
receiving, by the computing device, a selection of at least one said mask via the user interface; 
exporting, by the computing device, the selected at least one said mask as a layer; and 
displaying, by the computing device in the user interface upon the selection, the layer as including a respective said editable portion of the selected at least one said mask.

Per claim 9, the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
generating a plurality of masks, each said mask segmenting a single image into a respective editable portion of a plurality of editable portions as taken from the single image based on the segmentation detail level; and displaying the plurality of masks in a user interface as segmenting the single image into the plurality of editable portions receiving a selection of at least one mask of the plurality of masks; and
exporting the selected mask as a layer of a plurality of layers that form the image.

Per claim 17, the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
generating, by the computing device, a plurality of masks, each said mask segmenting a single image into a respective editable portion of a plurality of editable portions from the single image;
displaying, by the computing device, the plurality of masks separately and concurrently in a user interface as segmenting the single image into the plurality of editable portions, at least two said masks corresponding to a same layer of a plurality of layers.

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-20.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612